 
EXHIBIT 10 (d1)

 
SECOND AMENDMENT TO THE
CAPITOL BANCORP LTD.
AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN




The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended
effective January 1, 2008 by adding the following participating employers at the
end of the list therein contained:
Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
BAIA Acquisition Company, LLC
 
LLC
 
Michigan
 
January 1, 2008
Clemson Holdings, LLC
 
LLC
 
Michigan
 
January 1, 2008






 
 
 
 
Dated:  February 26, 2009
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                           
                                                          
  Cristin K. Reid
Its:    Corporate President

 


 
 
 
Dated:  February 6, 2009
BAIA ACQUISITION COMPANY, LLC
 
 
By:  /s/ Robert Hogan                           
                                                          
  Robert Hogan
Its:    Manager
 





 
 
 
Dated:  February 6, 2009
CLEMSON HOLDINGS, LLC
 
 
By:  /s/ Robert Hogan                           
                                                          
  Robert Hogan
Its:    Manager
 

 






